EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In view of applicant’s remarks filed 10 December 2021, where applicant elected without traverse, please note the highlighted portion below:
1302.04    Examiner’s Amendments and Changes [R-10.2019]
With the exception of the following no corrections or interlineations may be made by the examiner in the body of written portions of the specification or any other paper filed in the application for patent, except by examiner’s amendment approved by applicant and as described hereinafter. (See .):
(A) Renumber the claims in accordance with ;
(B) Correct erroneous citations on an Information Disclosure Statement (see );
(C) Correct an amendment filed under   that is non-compliant under   whose entry would otherwise be recommended (see );
(D) Cancel claims directed to a non-elected invention, where the election was made without traverse and the claims are not eligible for rejoinder (see ); and
(E) Amendment and/or cancellation of claims following a decision by the Patent Trial and Appeal Board as described in , , and .

As a result, the application has been amended as follows:
Cancel withdrawn claims 9-12. 



Allowable Subject Matter
As a result, claims 1-8 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known touch sensor pad base layer circuitry constructions. However, none of the references alone or in combination teach: “A touch sensor comprising: a base layer; and an electrode pad portion formed in a bezel area of the base layer, wherein the base layer has recessed portions, which are spaced apart along an edge and recessed inward, on an outer side of the electrode pad portion.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626